Filing # Case 6:19-cv-00273-CEM-TBS
         64961671                     DocumentAM
                   E-Filed 12/05/2017 11:06:51 1-3 Filed 02/11/19 Page 1 of 34 PageID 147



                                                                   IN THE CIRCUIT COURT OF THE
                                                                   NINTH JUDICIAL CIRCUIT IN AND
                                                                   FOR ORANGE COUNTY, FLORIDA

                                                                   CASE NO.: 2016-CA-008991-0
                                                         COMPLEX BUSINESS LITIGATION DIVISION


                  TOWN CENTER CONDOMINIUM
                  ASSOCIATION, INC., a Florida corporation,

                          Plaintiff,

                  v.

                  TOWN CENTER FOUNDATION, INC., a
                  Florida corporation; LEXIN CELEBRATION, LLC,
                  a foreign Delaware limited liability company;
                  LEXIN CELEBRATION COMMERCIAL,
                  LLC, a foreign Delaware limited liability
                  company; LEXIN CAPITAL, LLC, a foreign
                  Delaware limited liability company; LEXIN
                  REALTY, LLC, a foreign limited liability
                  corporation; METIN NEGRIN, an individual;
                  JAMES DEROW, an individual; FRANCIS
                  JENKINS, an individual; FATIMA GRIFFITH,
                  an individual; DENNIS BIALES, an individual;
                  ADAM HANSKI, an individual; TATYANA
                  KHVAN, an individual,

                          Defendants.



                                    THIRD AMENDED COMPLAINT AND
                                       DEMAND FOR JURY TRIAL


      ' The exhibits referenced in this Third Amended Complaint are not re-attached due to the voluminous nature.
         Exhibits A-M have been previously filed with the Court with the Corrected Second Amended Complaint
        And are incorporated herein by reference.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 2 of 34 PageID 148



      Plaintiff TOWN CENTER CONDOMINIUM ASSOCIATION, INC., by

and through its undersigned attorney, hereby files this Third Amended Complaint

suing TOWN CENTER FOUNDATION, INC.; LEXIN CELEBRATION, LLC;

LEXIN CELEBRATION COM_MERCIAL, LLC; LEXIN CAPITAL, LLC;

LEXIN REALTY, LLC; METIN NEGRIN; JAMES DEROW; FRANCIS

JENKINS; FATIMA GRIFFITH; DENNIS BIALES; ADAM HANSKI; and

TATYANA KHVAN, and stating:

                             GENERAL ALLEGATIONS

      1.    This case involves The Celebration Town Center, also referred to as

Downtown Celebration, which is the central commercial area for the New Urban

Community of Celebration in Osceola County, Florida.

      2.    The mixed-use center consists of 21 buildings constructed in single

phase by The Walt Disney Company starting in 1995.

      3.    Twelve of the buildings originally contained residential apartments.

In January 2004 the 21 buildings were acquired by LEXIN CELEBRATION, LLC

("LEXIN") who as developer converted the apartments in the 12 buildings to a

condominium (The Condominium") The 12 buildings now contain 105

residential condo units sold to residential owners ("The Condominium Unit

Owners").

      4.    At conversion and by subsequent transfer, LEXIN and LEXIN

CELEBRATION COMMERCIAL, LLC ("LEXIN COMMERCIAL") retained
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 3 of 34 PageID 149



ownership of the common areas and component facilities of the condominium

including the building exteriors and the commercial buildings and spaces. LEXIN

and LEXIN COMIVIERCIAL share overlapping equity owners, principals and/or

management with two related entities, LEXIN CAPITAL, LLC ("LEXIN

CAPITAL) and LEXIN REALTY, LLC ("LEXIN REALTY"). All of the LEXIN

companies shall collectively be referred to as the "LEXIN ENTITIES".

      5.    At the time of the conversion and creation of the condominium,

LEXIN and LEXIN CAPITAL caused the creation of TOWN CENTER

CONDOMINIUM ASSOCIATION, INC. ("ASSOCIATION") which is a Florida

corporation organized and existing pursuant to Chapter 718, Florida Statutes, to

provide a corporate entity, pursuant to Florida Statute §718.111, for the operation

of The Condominium.

      6.    At the same time, LEXIN and LEXIN CAPITAL caused the creation

of TOWN CENTER FOUNDATION, INC. ("TCF") which operates as a master

association over both the residential and commercial spaces in all 21 buildings at

Tovvn Center. The following individuals, acting as employees and/or agents of

LEXIN, LEXIN COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL

have served, or continue to serve, as members of the Board of Directors of TCF:

METIN NEGRIN, JAMES DEROW, FRANCIS JENKINS, FATIMA GRIFFITH,

DENNIS BIALES, ADAM HANSKI, and TATYANA KHVAN (collectively, the

"TCF DIRECTORS").
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 4 of 34 PageID 150



       7.   Pursuant to the goveming documents of TCF, all condominium unit

owners are members of TCF, but the ASSOCIATION, on behalf of and as agent

for the unit owners, votes on behalf of the owners on any and all issues subject to

vote and otherwise represents the interests of the unit owners before TCF.

       8.   LEXIN has not yet tumed over control of the Board of Directors of

TCF to the owners. The Board of Directors of TCF at all times material hereto

since conversion was and is controlled by LEXIN, LEXIN COMMERCIAL,

LEXN REALTY and/or LEXIN CAPITAL via the TCF DIRECTORS. LEXIN is

owned and managed by LEXIN CAPITAL. The unit owners are Class A owners

of TCF entitled to a 40% minority vote.

       9.    The goveming documents of TCF provide "all maintenance, repair

and replacement of the Component Facilities and the Exteriors of all Buildings will

be performed by the Foundation and the cost thereof will be included in the

assessments made pursuant to the Foundation Declaration." These maintenance

obligations are provided for specifically in Section 6.6 of the Declaration of

Covenants, Grant ofEasements and Agreement for shared use of Celebration Town

Center and in Articles 6.5 and 20 of the Declaration of Condominium for Town

Center Condominium. One or more of the LEXIN ENTITIES have accepted the

responsibility of providing some or all of the required maintenance for and from

TCF.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 5 of 34 PageID 151



      10.    Historically, the Condominium Unit Owners have paid assessments

to TCF to fund required maintenance. Historically, commercial tenants have also

paid rents to LEXIN and/or LEXIN COMMERCIAL who have in turn paid

portions of same to TCF as assessments for maintenance.

      11.    In May 2005, LEXIN COMMERCIAL signed a secured promissory

note with Greenwich Capital Financial Products in the amount of $23 million. In

April 2015, LEXIN COMMERCIAL amended this note additionally securing

against the commercial spaces additional advances in the amount of $14,065,223.

      12.    The 12 buildings at Town Center containing residential condo units

are in a colossal state of disrepair. What is known is that the buildings have suffered

from pervasive, sustained moisture intrusion with resulting degradation of

structural components and of interior components with related termite infestation.

The exact nature, extent and cause of the problems, however, historically were not

shared with the ASSOCIATION or the unit owners, and have been historically

hidden from them by TCF, LEXIN, LEXIN COMMERCIAL, LEXIN CAPITAL,

LEXIN REALTY, and THE TCF DIRECTORS.

      13.    Historically since conversion, ASSOCIATION, on behalf of unit

owners, has repeatedly and consistently asked TCF, LEXIN, LEXIN

COMMERCIAL, LEXIN CAPITAL, LEXIN REALTY, and THE TCF

DIRECTORS for an explanation of what maintenance was being performed, of

what maintenance was planned, and of how assessments collected from TCCA and
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 6 of 34 PageID 152



unit owners had been utilized. ASSOCIATION has also requested copies of

historical maintenance records and more recently that its independent experts be

granted full access to the construction sites in order to monitor and document what

is occurring, to shadow the repair work, to independently assess the scope, nature

and extent of the problems, and to ensure valuable evidence is preserved and not

discarded. While the President of ASSOCIATION was granted limited pre-suit

access personally to the construction sites, she has no specialized knowledge in

construction, and the pre-suit requests of the ASSOCIATION were consistently

largely denied or ignored by TCF, LEXIN, LEXIN COMMERCIAL, LEXIN

CAPITAL, LEXIN REALTY and THE TCF DIRECTORS. Before suit was filed,

ASSOCIATION's retained expert Pistorino and Alam was never given access to

the sites, and no shadowing of the construction work was allowed. No historical

maintenance records have been produced. ASSOCIATION's historical requests

for an explanation of maintenance work and the application of assessments were

ignored.

      14. In January 2015 TCF and/or one or more of the LEXIN ENTITIES

retained Dan Dixon Architect, LLC (DIXON) to inspect and analyze the

problems. DIXON issued a Summary Report which is attached hereto as Exhibit

A. The Summary Report was eventually shared with ASSOCIATION and

generally provides that the cause of the problems in his opinion is a combination

of lack of proper maintenance historically and original construction defects.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 7 of 34 PageID 153



      15.   Following the issuance of the Summary Report, TCF and/or one or

more of the LEXIN ENTITIES retained DIXON as engineer and Coastal

Reconstruction, Inc. as contractor and commenced significant construction repair

work on 2 of the 12 buildings.

      16.   On or about February 5, 2016, the ASSOCIATION was provided with

a Notice of Special Open Meeting of the Board of Directors of Town Center

Foundation to occur on February 22, 2016. This is attached as Exhibit B hereto.

      17.    Agenda item No. 3 for the Special Meeting was:

To discuss, propose, adopt and levy a CELEBRATION Improvement

Assessment in accordance with Article IV of the Foundation Declaration in the

amount of $4,162,253 in total and ($1,040,563.25) to be payable as an installment

assessment in each quarter over the next 12 months.

The Special Assessment was for fiscal year 2016 only and was for repairs to only

5 of the 12 buildings.

      18.    Prior to the meeting, the ASSOCIATION was provided with a copy

of the DIXON Summary Report.

      19.    The ASSOCIATION attended the Open Board Meeting through its

own representatives and through counsel. Many condominium unit owners

attended. A court reporter retained by ASSOCIATION attended. The transcript

from the Board Meeting is attached as Exhibit C hereto.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 8 of 34 PageID 154



      20.   The ASSOCIATION and unit owners objected to the Special

Assessment. No special assessment was levied at the February 22, 2016 meeting

      21.   At the meeting, counsel for the ASSOCIATION specifically

addressed the audience and the Board of TCF and asked that its retained experts

be given access to the construction sites as construction work was ongoing. TCF

and the LEXIN ENTITIES did not agree to this. DIXON spoke at the Special

Meeting. He confirmed his Summary Report was only that — a summary — and he

informed the audience that he authored a more detailed and complete report.

Counsel for the ASSOCIATION and unit owners requested a copy of same TCF

and LEXIN did not agree to this.

      22.   During the Open Board Meeting, counsel for TCF/LEXIN ENTITIES

repeatedly informed the audience they wanted to meet with counsel for the

ASSOCIATION following the meeting to discuss these and other issues.

      23.   Following the meeting, counsel for the ASSOCIATION attempted to

engage counsel for TCF/LEXIN ENTITIES in this promised dialog, but counsel

for TCF/LEXIN ENTITIES instead refused and walked out of the meeting.

      24.   On February 29, 2016, counsel for the ASSOCIATION sent email

correspondence to counsel for TCF/LEXIN ENTITIES again requesting a

complete copy of the full DIXON report and requesting its experts be given access

to the construction sites. This is attached hereto as Exhibit D. Counsel for

TCF/LEXIN ENTITIES ignored this email and never responded to it.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 9 of 34 PageID 155



      25.    On March 4, 2016, counsel for TCF/LEXIN ENTITIES wrote to

counsel for ASSOCIATION with regard to various issues at Town Center. The

letter is attached hereto as Exhibit E. Importantly, while the letter addresses many

things and makes what the Plaintiff considers many absurd demands, respectfully,

the letter completely ignores the repeated requests made for a full copy of the

DIXON Report and that ASSOCIATION's experts be given full access to the

construction sites to shadow the construction work ongoing Construction was and

still is ongoing.

       26.    Counsel for the ASSOCIATION responded to the March 4 letter on

March 15, 2016. The response letter is attached as Exhibit F hereto. Among other

things, counsel for the ASSOCIATION again requested TCF/LEXIN ENTITIES

immediately tum over the full DIXON Report and immediately give the

ASSOCIATION and its experts full access to the construction sites. Counsel for

the ASSOCIATION specifically stated its concem with evidence spoliation issues

and indicated while it wanted to resolve all the disputes it had with TCF/LEXIN

ENTITIES it needed both the full DIXON report and immediate access to the

construction zones for its experts within one week to avoid a lawsuit.

       27.    Counsel for TCF/LEXIN ENTITIES ignored this letter and did not

respond at all within the one week. On April 1, 2016, counsel for the

ASSOCIATION spoke with counsel for TCF/LEXIN ENTITIES in person in court

on a separate matter and again requested both the report and immediate access for
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 10 of 34 PageID 156



its experts. This conversation was then memorialized in an email counsel for the

ASSOCIATION sent to counsel for TCF/LEXIN ENTITIES later that same day

on April 1, 2016. This is attached as Exhibit G hereto. Counsel for the

ASSOCIATION believed counsel for TCF/LEXIN ENTITIES was going to turn

over the full DIXON report and give the requested access. Counsel for

TCF/LEXIN ENTITIES responded the same day by email, again on Friday, April

1, 2016, by stating he would call counsel for the ASSOCIATION on Monday,

April 4, 2016. This is also contained in Exhibit G.

      28.   On Sunday April 3, 2016, counsel for the ASSOCIATION sent

another email to counsel for TCF/LEXIN ENTITIES. This is also part of what is

attached hereto as Exhibit G. Counsel for the ASSOCIATION specifically asked

counsel for TCF/LEXIN ENTITIES to call him on Monday, as he had promised,

gave counsel his mobile phone number to insure they could actually talk and that

merely no voicemail messages would be exchanged, and again expressed the

urgency in this situation given the spoliation of evidence concerns. Counsel for

the ASSOCIATION specifically asked that all construction work cease at Town

Center until these issues could be resolved and for confirmation of same.

      29.   Counsel for TCF/LEXIN ENTITIES ignored the mobile phone

number overture of counsel for ASSOCIATION, and instead predictably called

and left a voicemail message on ASSOCIATION counsel's work line on Monday

April 4, 2016. Counsel for TCF/LEXIN ENTITIES verbally informed counsel for
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 11 of 34 PageID 157



ASSOCIATION in the voicemail message he was recommending full access and

disclosure of the entire DIXON report, but was having difficulty getting a final

response in that regard from his client. Counsel for TCF/LEXIN ENTITIES did

not respond to the request that construction work cease at Town Center. Counsel

for ASSOCIATION left a voicemail message in response saying it was inexcusable

that this was taking so long and that a suit fíling at this point was inevitable. Again,

counsel for ASSOCIATION provided his mobile phone number so counsel could

actually speak instead of exchanging voicemail messages.

      30.    On April 5, 2016, counsel for TCF/LEXIN ENTITIES contacted

counsel for ASSOCIATION on his mobile phone number and after polite but

heated discussion agreed ASSOCIATION' s experts would be given full access to

the construction sites as well as a full and complete copy of the DIXON report.

Counsel for TCF/LEXIN ENTITIES informed counsel for ASSOCIATION he

would call back by the end of business on April 5, 2016 to work out the details of

same. Counsel never called as promised

       31.   On April 12, 2016, Plaintiff initiated this lawsuit by filing an Initial

Verified Complaint and Emergency Motion Seeking a Temporary Injunction. The

thrust of this initial complaint was to secure a full copy of the DIXON report and

to secure Plaintiff s experts access to the construction sites so Plaintiff could

finally achieve transparency as to the status and condition of the buildings.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 12 of 34 PageID 158



      32.   In the initial complaint, Plaintiff also sought production of all original

construction plans and specifications for the construction of the 21 buildings, all

maintenance records relative to the 21 buildings historically, and the plans and

specifications for the repair work being completed by DIXON and COASTAL.

      33.    After the lawsuit was filed, but before an emergency temporary

injunction hearing was scheduled, TCF and the LEXIN ENTITIES finally granted

limited access to two of the 21 buildings to Plaintiff's retained expert Pistorino &

Alam. Meaningful access has not been given to the other buildings. TCF and the

LEXIN ENTITIES also produced what they claim is a complete copy of the

DIXON report. It is attached here as Exhibit H. TCF and the LEXIN ENTITIES

produced some plans and specifícations. They produced no maintenance records.

      34.    Plaintiff also requested TCF and the LEXIN ENTITIES provide a

string-list of financial records. This is attached as Exhibit I. TCF and the LEXIN

ENTITIES have ignored this and follow-up requests.

      35.    While Pistorino and Alam have only had limited access to two of the

21 buildings and have only begun their due diligence needed to fully evaluate the

status and condition of all 21 buildings for ASSOCIATION, Pistorino and Alam

have corroborated that at least the 2 buildings examined are suffering severe

moisture intrusion caused by a combination of original building latent defects and

historical improper maintenance. They have also issued a preliminary reported
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 13 of 34 PageID 159



attached as Exhibit J. providing their opinions as to why the repair work now

ongoing on the 2 buildings is also deficient.

      36.    Pistorino and Alam have also advised Osceola County about an

emergency need for shoring on one of the buildings due to what they considered a

structural concern of danger to occupants. See, Exhibit K.

      37.    This case involves potential monetary damages in excess of $15,000;

therefore, jurisdiction is proper with this Court.

      38.    The property which is the subject of this action is located within

Osceola County, Florida.

      39.    The ASSOCIATION has an office for the transaction of its usual and

customary business in Osceola County, Florida.

      40.    Defendants at all times material hereto conducted customary business

in Osceola County, Florida, and the alleged causes accrued in Osceola County,

Florida. Jurisdiction and venue, then, are proper in Osceola County, Florida, with

this case properly assigned to the Business Court Division of the Ninth Judicial

Circuit.

       41.   ASSOCIATION brings this action in its own right, and pursuant to

Florida Statute § 718.111(3) and Florida Rule of Civil Procedure 1.221. The

ASSOCIATION is the lawful, adequate, and appropriate representative of the class

of Unit Owners comprising The Condominium and all common areas,

improvements and appurtenances incidental thereto.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 14 of 34 PageID 160



      42.    ASSOCIATION has had to retain the undersigned attomey and law

firm and is obligated to reimburse its attomey a reasonable attorney's fee and all

expended litigation costs for services rendered.

      43.    Plaintiff has complied with any and all conditions precedent to the

bringing of this cause. Ch. 558.004 does not apply to this situation where

Defendants are themselves conducting repairs and it is Plaintiff who is claiming it

has been denied historical access to the sites in order to be fully and properly

advised as to the status of the buildings. Plaintiff has attempted to comply with Fla.

Stat. 720.311 (requiring pre-suit mediation) prior to filing this Amended

Complaint. Defendants contend however they are not regulated by CH. 720 and

that thus this statute is not applicable. See Exhibit E. Plaintiff is alleging here

claims against TCF and one or more of the LEXIN ENTITIES for breach of

fiduciary duty against one or more directors and is also asserting claims for

damages to residential condo units due to the alleged failure of TCF and one or

more of the LEXIN ENTITIES to properly maintain the common elements of the

condominium property. Therefore, Florida Statute 718.1255 requiring pre-suit

arbitration is inapplicable.

             COUNT I — Breach of Contract for Ne2lieent Maintenance
                             (against TCF)

      44.    Plaintiff re-alleges and incorporates by reference all allegations of

paragraphs 1 through 43 as if fully set forth herein.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 15 of 34 PageID 161



      45.      The Declaration of Covenants, Grant of Easements and Agreement

for Shared Use of Celebration Town Center is attached hereto as Exhibit L (

hereinafter, "Declaration of Town Center).

      46.      The Declaration of Condominium for the Town Center Condominium

is attached hereto as Exhibit M (hereinafter, "Declaration of Condominium").

      47.      Both Declarations referenced in the above two paragraphs

(collectively "the Declarations") constitute express written contracts between TCF

and the ASSOCIATION individually and on behalf of all condominium residential

unit owners.

      48.      Article 6.6 of the Declaration of Covenants and Articles 6.5 and 20 of

the Declaration of Condominium expressly provide that all maintenance, repair

and replacement of the Component Facilities and the Exteriors of all Buildings will

be performed by TCF.

      49.      TCF has negligently failed in its obligations of maintenance relative

to the Component Facilities and Exteriors of the 12 buildings containing residential

condominium units and has concealed Plaintiff's causes of action historically since

conversion in this regard. Not only has TCF historically failed to perform

reasonable and necessary maintenance over the 12 buildings, but the maintenance

it is currently performing over 2 of the buildings is being negligently and

improperly performed.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 16 of 34 PageID 162



       50.    Such constitutes a material breach of TCF's contractual obligations to

ASSOCIATION individually and on behalf of all Condominium Unit Owners.

       51.    Such has been the proximate cause of damages to ASSOCIATION

individually and on behalf of all Condominium Unit Owners.

              WHEREFORE, ASSOCIATION, individually and on behalf of all

Condominium Unit Owners, seeks final judgment from this Court for all damages

  compensatory, consequential, special, and incidental, caused by the material

contract breaches of TCF, for an award of its expended attorney's fees and costs

as the prevailing party hereto pursuant to Florida Statute §720.305, for

prejudgment interest on said sums, and for any and all other relief this Court deems

just and proper. Plaintiff also seeks trial by jury on all issues so triable.

  COUNT II — Ne21i2ent Maintenance (against TCF, the TCF DIRECTORS,
            and THE LEXIN ENTITIES) and Vicarious Liability
                    (against the LEXIN ENTITIES)

       52.    Plaintiff re-alleges and incorporates all allegations in paragraphs 1-43

as if fully set forth herein.

       53.    TCF, the TCF DIRECTORS, and one or more of the LEXIN

ENTITIES owe a duty to ASSOCIATION, individually and on behalf of all

Condominium Unit Owners, to properly perform all reasonable and necessary

maintenance over the 12 buildings containing residential condominium units

       54.    TCF, the TCF DIRECTORS, and/or the LEXIN ENTITIES have

breached their duties as they have not performed reasonable and necessary
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 17 of 34 PageID 163



maintenance historically, as they have concealed Plaintiff s causes of action

historically since conversion in this regard, and as they are negligently performing

current maintenance on 2 of the 12 buildings.

       55.   This has been the proximate cause of injury to ASSOCIATION

individually and on behalf of all Condominium Unit Owners who have sustained

damages.

       56.    Simultaneous with their service on the Board of TCF, the TCF

DIRECTORS were acting as employees and/or agents of LEXIN, LEXIN

COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL. Within the scope

of that agency, the TCF DIRECTORS operated TCF negligently as described

above. LEXIN, LEXIN COMMERCIAL, LEXIN REALTY and/or LEXIN

CAPITAL are therefore vicariously liable to ASSOCIATION for the injury to

ASSOCIATION.

       WHEREFORE, ASSOCIATION, individually and on behalf of all

Condominium Unit Owners, seeks final judgment from this Court for all damages

  compensatory, consequential, special and incidental, caused by the negligent

maintenance, for an award of its expended attorney's fees and costs as the

prevailing party hereto pursuant to Florida Statute §720.305, for an award of

prejudgment interest on said sums, and for any and all other relief this Court deems

just and proper. Plaintiff also seeks trial by jury on all issues so triable.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 18 of 34 PageID 164



     COUNT III- Breach of Fiduciary Dutv for Imorover Maintenance
           (a2ainst TCF, the TCF DIRECTORS and the LEXIN ENTITIES)
      and Vicarious Liabilitv (a2ainst the LEXIN ENTITIES)

       57.   Plaintiff re-alleges and incorporates all allegations of paragraphs 1-43

as if specifically set forth herein.

       58.    TCF is regulated by Fla. Stat. §720 et seq. and specifically

§720.303(1).

       59.    The 21 buildings in Town Center are not property "primarily intended

for commercial, industrial, or other non-residential use" pursuant to Fla. Stat.

§720.302.

       60.    12 of the 21 buildings at Town Center are mixed use containing both

residential and commercial areas. Of the 12 buildings, a maj ority of the square

footage is devoted to residential usage.

       61.    Florida Statutes §617.0830, §617.0831 and §607.0831 require TCF,

the TCF DIRECTORS, and the LEXIN ENTITIES to (1) act in good faith, (2) with

the care that an ordinary prudent person in a like position would exercise, and (3)

in a manner he/she reasonably believes to be in the best interests of TCF and its

owners.

       62.    The TCF DIRECTORS and the LEXIN ENTITIES violated this

standard of care and materially breached their fiduciary duties to TCF and its

owners, including ASSOCIATION and the Condominium Unit Owners, in

unreasonably and incompetently, and therefore negligently, failing to direct and
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 19 of 34 PageID 165



authorize on behalf of TCF the reasonable and necessary maintenance historically

on the 12 buildings containing residential condominium units, in concealing

Plaintiff s causes of action in this regard historically, and in failing to conduct the

currently ongoing maintenance properly. TCF, in turn, violated this standard of

care and materially breached its duties to its owners, including ASSOCIATION

and the Condominium Unit Owners in unreasonably and incompetently, and

therefore negligently, failing to direct and authorize the reasonable and necessary

maintenance historically on the 12 buildings containing residential condominium

units, in concealing Plaintiff s causes of action in this regard historically, and in

failing to conduct the currently ongoing maintenance properly.

      63.    This has been the proximate cause of injury to ASSOCIATION

individually and on behalf of Condominium Unit Owners.

      64.    Simultaneous with their service on the Board of TCF, the TCF

DIRECTORS were also employees and/or agents of LEXIN, LEXIN

COIVIMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL. Within the scope

of that agency, the TCF DIRECTORS operated TCF for the benefit of LEXIN,

LEXIN COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL, rather than

in TCF's best interests. The LEXIN ENTITIES are therefore vicariously liable to

ASSOCIATION for the injury to ASSOCIATION.•

      WHEREFORE, ASSOCIATION, individually and on behalf of all

Condominium Unit Owners, seeks final judgment from this Court for all damages
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 20 of 34 PageID 166



  compensatory, consequential, special, and incidental, caused by the breaches of

fiduciary duty, for prejudgment interest on said sums, for an award of its expended

attorney's fees and costs as the prevailing party hereto pursuant to Florida Statute

§720.305, and for any and all other relief this Court deems just and proper. Plaintiff

also seeks trial by jury on all issues so triable.

  COUNT IV- Alternative Count for Breach of Fiducianr Duty for Improper
    Maintenance (a2ainst the TCF DIRECTORS and the LEXIN
    ENTITIES) and Vicarious Liability (against the LEXIN ENTITIES)

      65.    Plaintiff re-alleges and incomorates all allegations of paragraphs 1-43

and 58-64 as if fully set forth herein.

      66.    In the alternative to Count III, if Florida Statute §720 does not regulate

the operations of TCF, Plaintiff further alleges under Florida Statute §607.0831

that the breaches of fiduciary duty by the TCF DIRECTORS and the LEXIN

ENTITIES alleged in Count III constitute a conscious disregard for the best

interests of TCF and its owners and/or willful misconduct.

      67.     Simultaneous with their service on the Board of TCF, the TCF

DIRECTORS were also employees and/or agents of LEXIN, LEXIN

COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL. Within the scope

of that agency, the TCF DIRECTORS operated TCF for the benefit of LEXIN,

LEXIN COMNIERCIAL, LEXIN REALTY and/or LEXIN CAPITAL, rather than

in TCF's best interests. LEXIN, LEXIN COMMERCIAL, LEXIN REALTY
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 21 of 34 PageID 167



and/or LEXIN CAPITAL are therefore vicariously liable to ASSOCIATION for

the injury to ASSOCIATION.

      WHEREFORE, ASSOCIATION, individually and on behalf of all

Condominium Unit Owners, seeks final judgment from this Court for all damages

-- compensatory, consequential, special, and incidental -- caused by the breaches

of fiduciary duty, for prejudgment interest on said sums, for an award of its taxable

costs as the prevailing party hereto, and for any and all other relief this Court deems

just and proper. Plaintiff also seeks trial by jury on all issues so triable.

       COUNT V- Violation of Florida's Deceptive and Unfair Trade Practices
       Statute Due to Improper Maintenance (Against TCF)


      68.    Plaintiff re-alleges and incorporates all allegations ofparagraphs 1-43

and 57-64 as if fully set forth herein.

      69.    ASSOCIATION on behalf of all Condominium Unit Owners are

"consumers" as that term is defined under Fla. Stat. §501.203(7).

       70.   TCF was at all times material hereto involved in a "trade or

commerce," as those terms are defined in Fla. Stat. §501.2036(8), in overseeing

the operations and maintenance of all 21 Buildings at Town Center.

       71.   Plaintiff alleges TCF, through the TCF DIRECTORS, LEXIN,

LEXIN COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL employed

unfair or deceptive acts in negligently or willfully failing to properly maintain the

Component Facilities and Exteriors of the 12 Buildings at Town Center containing
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 22 of 34 PageID 168



residential condominium units historically and in historically concealing Plaintiff s

causes of action.

       72.    As a proximate cause of same, ASSOCIATION individually and on

behalf of all Condominium Unit Owners have been injured.

       WHEREFORE, ASSOCIATION, individually and on behalf of all

Condominium Unit Owners, seeks final judgment from this Court for all damages

  compensatory, consequential, special and incidental, caused by the Deceptive or

Unfair Trade Practices of TCF, for an award of prejudgment interest on said sums,

for an award of its expended attorney' s fees and costs as the prevailing party hereto

pursuant to Florida Statute §501.2105, and for any and all other relief this Court

deems just and proper. Plaintiff also seeks trial by jury on all issues so triable.

COUNT VI- Negligence (Aeainst TCF, the TCF DIRECTORS and the
   LEXIN ENTITIES), and Vicarious Liability (against the LEXIN
   ENTITIES)


       73.    Plaintiff re-alleges and incorporates all allegations of paragraphs 1-43

as if fully set forth herein.

       74.    LEXIN served as the Developer by converting the 105 apartments in

12 of the 21 buildings at Town Center into a residential condominium and selling

said condominium units to the public at large. TCF functioned as the master

association operating the Association with respect to repairs and maintenance,

among other obligations.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 23 of 34 PageID 169



       75.   LEXIN, and the TCF DIRECTORS it appointed to operate TCF on

behalf of LEXIN, LEXIN COMMERCIAL, LEXIN REALTY and/or LEXIN

CAPITAL owed a duty to ASSOCIATION and the Condominium Unit Owners to

convert the apartments to a Condominium non-negligently, including, but not

limited to, non-negligently inspecting the subject property for required repairs and

defects; developing an appropriate scope of repair during conversion; supervising

and overseeing the conversion of the Condominium; and as to all of the foregoing

parties and TCF, managing and maintaining the Subject Property, and in timely

prosecuting claims and lawsuits, if necessary and possible, against The Walt

Disney Company and/or other responsible parties to recover for original latent

construction defects prior to the expiration of the applicable statute of repose.

      76.    TCF, the TCF DIRECTORS, and/or the LEXIN ENTITIES breached

these duties by negligently inspecting, converting, managing, and maintaining the

Condominium and in failing to timely prosecute monetary claims against The Walt

Disney Company and/or other responsible parties so to recover for original latent

construction defects prior to the expiration of the applicable statute of repose,

thereby resulting proximately in damages to the Condominium including, but not

limited to, water and property damage.

      77.    TCF, the TCF DIRECTORS, and/or the LEXIN ENTITIES knew or

should have known the Condominium had construction deficiencies, water

intrusion issues, structural issues, and other substantial defects that if known to the
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 24 of 34 PageID 170



ASSOCIATION and/or The Condominium Unit Owners, such owners would not

have purchased units for the purchase prices they paid if they would have

purchased units at all.

      78.    TCF, the TCF DIRECTORS, and/or the LEXIN ENTITIES

negligently, recklessly or intentionally have concealed these defects from the point

of conversion up to the current day.

      79.    The existence and cause of the subject defects, deficiencies, and

damages are not readily recognizable by persons who lack special knowledge or

training, or they are hidden by building components or finishes, and they are latent

defects and deficiencies to the ASSOCIATION and the Condominium Unit

Owners who, in the exercise of reasonable diligence, could not discover the

existence or causes of such defects and deficiencies to date.

      80.    Simultaneous with their service on the Board of TCF, the TCF

DIRECTORS were also acting as employees and/or agents of LEXIN, LEXIN

COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL. Within the scope

of that agency, the TCF DIRECTORS operated TCF for the benefit of LEXIN,

LEXIN COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL, rather than

in TCF's best interests. LEXIN, LEXIN COMMERCIAL, LEXIN REALTY

and/or LEXIN CAPITAL are therefore vicariously liable to ASSOCIATION for

the injury to ASSOCIATION.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 25 of 34 PageID 171



       WHEREFORE, the ASSOCIATION, individually and on behalf of all

Condominium Unit Owners, seeks final judgment for all damages, including, but

not limited to, the costs of repairing the deficiencies, the resulting damages from

the deficiencies, the incidental and consequential damages caused thereby,

attorney's fees and costs incurred in the prosecution of this suit pursuant to Fla.

Stat. §720.305, prejudgment interest on said sums and trial by jury.

ASSOCIATION also seeks any and all other relief this Court deems just and

proper.

             COUNT VII- Deceptive and Unfair Trade Practices
                          (a2ainst LEXIN)

       81.    Plaintiff re-alleges and incorporates all allegations of paragraphs 1-43

as if fully set forth herein.

       82.    ASSOCIATION's members, the Condominium Unit Owners, are

"consumers" as defined in Fla. Stat. §501.203(7) (2006).

       83.    At all times relevant hereto, LEXIN was involved in a ``trade or

commerce" as defined in Fla. Stat. §501.203(8) (2006), in converting residential

apartments to a Condominium and in selling individual dwelling units and

common-areas of the Condominium to the Condominium Unit Owners.

       84.    LEXIN employed Unfair and/or Deceptive acts on purchasers in

violation of Fla. Stat. §501.204(1) (2006) that were likely to mislead consumers.

This included express or implied representations that the units and Condominium s

common areas were fit for their intended use and purpose, constructed and/or
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 26 of 34 PageID 172



repaired and maintained in a good and workmanlike marmer, in accordance with

at least the minimum standards of the applicable building codes and other industry

standards, and free from water intrusion and related damages.

          85.   LEXIN knew or should have known that the Condominium had

construction deficiencies, water instruction issues, structural issues and other

substantial defects at the time of conversion that if known to the Condominium

Unit Owners, such owners would not have purchased units for the asking price if

at all.

          86.   LEXIN and the TCF DIRECTORS it appointed also knew or should

have known they could prosecute timely legal claims against The Walt Disney

Company and/or against other responsible parties to recover for original latent

construction deficiencies, and that it chose not to do so within the applicable statute

of repose.

          87.   LEXIN and the TCF DIRECTORS negligently, recklessly, and/or

intentionally concealed the defects addressed in Paragraph 85, and failed to timely

prosecute legal claims as addressed in paragraph 86 in a purposeful effort to

continue to sell units and to prevent legal claims against LEXIN.

          88.   The existence and causes of the subject defects, deficiencies, failure

to prosecute legal claims, and damages are not readily recognizable by persons

who lack specialized knowledge or training, or they are hidden by building

components or finishes, and they are latent defects and deficiencies to the
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 27 of 34 PageID 173



ASSOCIATION and the Condominium Unit Owners who, in the exercise of

reasonable diligence, could not discover the existence or cause of such defects and

deficiencies to date.

       89.    LEXIN' s deceptive or unfair business practices have been the

proximate cause of injury to ASSOCIATION individually and on behalf of the

Condominium Unit Owners.

       WHEREFORE, the ASSOCIATION, individually and on behalf of the

Condominium Unit Owners, demands judgment against LEXIN for actual

damages, prejudgment interest on said sums, its attorney's fees and costs pursuant

to Florida Statute §501.2105, any and all other relief this Court deems just and

proper, and demands trial by jury on all issues so triable.

     COUNT VIII- Breach of Fiduciary Dutv for Misappropriation of Funds
    (against TCF, the LEXIN ENTITIES, and the TCF DIRECTORS) and
           Vicarious Liability (against the LEXIN ENTITIES)


       90.    Plaintiffre-alleges and incorporates all allegations of paragraphs 1-43

as if specifically set forth herein.

       91.    TCF is regulated by Fla. Stat. §720 et seq. and specifically

§720.303(1)

      92.     The 21 buildings in Town Center are not property "primarily intended

for commercial, industrial, or other non-residential use" per Fla. Stat. §720.302.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 28 of 34 PageID 174



         93.   12 of the 21 buildings are mixed use containing both residential and

commercial areas. Of the 12, a majority of square footage is devoted to residential

usage.

         94.   Florida Statute §617.0830, §617.0831 and §607.0831 require TCF,

the TCF DIRECTORS, and the LEXIN ENTITIES, to (1) act in good faith, (2)

with the care that an ordinary prudent person in a like position would exercise, and

(3) in a manner he/she reasonably believes to be in the best interests of TCF and

its owners.

      95.      The TCF DIRECTORS and the LEXIN ENTITIES have violated this

standard of care and materially breached their fiduciary duties to TCF and to its

Owners, including ASSOCIATION individually and on behalf of the

Condominium Unit Owners, by acting unreasonably and incompetently, and

therefore negligently, in the following ways:

      A.       Wrongfully directing the over-maintenance historically of the

commercial spaces in the 21 buildings at Town Center by TCF at the expense of

needed maintenance over the residential areas of same; and

      B.       Failing historically to require the proper payment of assessments,

failing to assess the proper amount of assessments and failing to collect

assessments from the owners of commercial spaces in the 21 buildings which are

owned and controlled by affiliates of LEXIN, LEXIN COMMERCIAL and
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 29 of 34 PageID 175



LEXIN CAPITAL, with common equity owners and management all at the

expense of needed maintenance over the residential areas of same.

      96.    This was done, for among other reasons, so the owners of the

commercial spaces, LEXIN, LEXIN COMMERCIAL, and/or LEXIN CAPITAL,

all with common equity ownership and management, could increase the market

value of the commercial buildings and spaces and then obtain financing by

leveraging the equity of same with said financing being used for the financial

benefit of the common owners of LEXIN, LEXIN COMMERCIAL, LEXIN

CAPITAL, LEXIN REALTY, and their affiliates.

      97.    This was also done, for among other reasons, so commercial rents

paid by commercial tenants to LEXIN, LEXIN COMMERCIAL, and/or LEXIN

CAPITAL, and their affiliates, could in part fund distributions to the common

equity owners of these entities as these entities, unlike TCF, are for profit entities

which unlike not-for-profit entities can make equity distributions to their equity

owners.

      98.    TCF, the TCF DIRECTORS, LEXIN, LEXIN COMMERCIAL,

LEXIN REALTY and/or LEXIN CAPITAL have concealed Plaintiff s causes of

action historically.

      99.    The breaches of fiduciary duty alleged in paragraph 95 have been the

proximate cause of injury to ASSOCIATION individually and on behalf of the

Condominium Unit Owners.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 30 of 34 PageID 176



      100. Simultaneous with their service on the Board of TCF, the TCF

DIRECTORS were also employees and/or agents of LEXIN, LEXIN

COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL. Within the scope

of that agency, the TCF DIRECTORS operated TCF for the benefit of LEXIN,

LEXIN COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL, rather than

in TCF's best interests. LEXIN, LEXIN COMMERCIAL, LEXIN REALTY

and/or LEXIN CAPITAL are therefore vicariously liable to ASSOCIATION for

the injury to ASSOCIATION.

       WHEREFORE, ASSOCIATION, individually and on behalf of all

Condominium Unit Owners, seeks final judgment from this Court for all damages

  compensatory, consequential, special, and incidental, caused by the breaches of

fiduciary duty, for prejudgment interest on said sums, for an award of its expended

attorney's fees and costs as the prevailing party hereto pursuant to Florida Statute

§720.305, and for any and all other relief this Court deems just and proper. Plaintiff

also seeks trial by jury on all issues so triable.

       Count IX- Alternative Count for Breach of Fiduciary Duty for
       Misappropriation of Funds (against TCF, the TCF DIRECTORS and
       the LEXIN ENTITIES), and Vicarious Liability the LEXIN
       ENTITIES


      101. Plaintiff re-alleges and incoiporates all allegations ofparagraphs 1-43

and 91-100 as if specifically set forth herein.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 31 of 34 PageID 177



      102. In the alternative to Count VIII, if Fla. Stat. §720 does not regulate

the operations of TCF, Plaintiff further alleges under Fla. Stat. §607.0831 that

TCF s, the TCF DIRECTORS and the LEXIN ENTITIES' breaches of fiduciary

duty alleged in Count VIII constitute a "conscious disregard for the best interests

of TCF, its owners, and/or willful misconduct."

      103. Simultaneous with their service on the Board of TCF, the TCF

DIRECTORS were also employees and/or agents of LEXIN, LEXIN

COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL. Within the scope

of that agency, the TCF DIRECTORS operated TCF for the benefit of LEXIN,

LEXIN COMMERCIAL, LEXIN REALTY and/or LEXIN CAPITAL, rather than

in TCF's best interests. LEXIN, LEXIN COMMERCIAL, LEXIN REALTY

and/or LEXIN CAPITAL are therefore vicariously liable to ASSOCIATION for

the injury to ASSOCIATION.

      WHEREFORE, ASSOCIATION, individually and on behalf of all

Condominium Unit Owners, seeks final judgment from this Court for all damages

  compensatory, consequential, special, and incidental, caused by the breaches of

fiduciary duty for prejudgment interest on said sums, for an award of its taxable

costs as the prevailing party hereto, and for any and all other relief this Court deems

just and proper. Plaintiff also seeks trial by jury on all issues so triable.

                    Count X—Declaratory Judement (aeainst TCF)
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 32 of 34 PageID 178



       104. Plaintiff realleges and incorporates all allegations of paragraphs 1-43

as if specifically set forth herein.

       105. This is an action for declaratory judgment brought pursuant to Florida

Statute 86.011.

       106. Plaintiff has brought this action seeking an award of civil damages for

alleged breach of contract and alleged tortious misconduct against TCF.

       107. TCF alleges it is not liable for any such misconduct, but claims if it is

so liable, and if the trial court enters a civil judgment for monetary damages against

it, that it, in turn, has the right to levy assessments against the owners of TCF,

including but not limited to ASSOCIATION and the residential condo unit owners,

to satisfy the civil judgment in favor of ASSOCIATION individually and on behalf

of the residential condo unit owners regardless of the availability of insurance

proceeds. Plaintiff disputes this claiming TCF may not assess its way out of a civil

monetary judgment for damages as a matter of Florida statutory and common-law

and pursuant to the governing documents of TCF.

       108. A bona fide, actual, present, practical need for a declaration from the

trial court exists.

       109. The declaration deals with a present, ascertained or ascertainable state

of facts or present controversy as to a state of facts, and some immunity, power,

privilege or right of the Plaintiff is dependent upon the facts or the law applicable

to the facts.
 Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 33 of 34 PageID 179



      110. TCF has an actual, present, adverse and antagonistic interest in the

subject matter either in fact or in law, and the adverse antagonistic interests are all

here before the court by proper process and are not being propounded from mere

curiosity.

      WHEREFORE, Plaintiff seeks a declaration from this Court establishing

that TCF may not attempt to assess either the ASSOCIATION or the residential

condo unit owners to satisfy any civil monetary judgment entered against it in this

case and for an award of its expended attorney's fees and costs as the prevailing

party hereto pursuant to Florida Statute 720.305.




                           CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing has been filed and served via the Florida

Courts E-Filing Portal on this 5th day of December, 2017.



                                         BY:/s/ Jon M. Oden
                                        Jon Marshall Oden
                                        Florida Bar No.: 0038172
                                        WILLIS & ODEN PL
                                        2121 S. Hiawassee Road, Suite 116
                                        Orlando, FL 32835-8762
                                        Tel: (407) 903-9939
                                        Fax: (407) 903-9929
                                        Email: joden@willisoden.com
                                        Attorneys for Plaintff
Case 6:19-cv-00273-CEM-TBS Document 1-3 Filed 02/11/19 Page 34 of 34 PageID 180



                                 SERVICE LIST



Evan Small, Esq.                        Jeffrey M. Partlow, Esquire
David Greene, Esq.                      Christina Bredahl Gierke, Esq.
James C. Prichard, Esq.                 COLE, SCOTT & KISSANE, P.A.
Ball Janik LLP                          Tower Place, Suite 400
201 E. Pine St., Suite 825              1900 Summit Tower Boulevard
Orlando, FL 32801                       Orlando, Florida 32810
Telephone (407) 455-2076                Telephone (321) 972-0025
Facsimile (407) 902-2105                Facsimile (321) 972-0099
Emails                                  Emails: christina.gierke@csklegal com
       esmall@balljanik.com             jeffrey.partlow@csklegal.com
       dgreene@balljanik.com            jeanna.bond@csklegal.com
       spoitras@balljanik.com           Counsel for Defendants TOWN
       iprichard@balljanik.com          CENTER
       nanderson@balljanik.com          FOUNDATION, INC. and LEXIN
                                        CELEBRATION, LLC.



Co-Counsel for Plaintiff, Town Center
Condominium Association, Inc.
Michael A. Alao, Esquire
Douglas Smith, Esquire
Hopping Green & Sams PO Box 6526
Tallahassee, FL 32314-6526 United
States
Office: 850-222-7500
Fax: 850-521-2736
Email: michaela@hgslaw.com
dougs@hgslaw.com
shelleyl@hgslaw.com
Co-Counsel for Town Center
Foundation, Inc.
And Counsel for Lexin Realty LLC,
Lexin Capital LLC, and Lexin
Celebration Commercial LLC
